Citation Nr: 0602145	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  94-46 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for relaxed cruciate ligament of the left knee with 
left patellofemoral joint injury. 

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.

4.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision, 
which, in pertinent part, denied compensable ratings for 
hemorrhoids and for relaxed cruciate ligament of the left 
knee with left patellofemoral joint injury.  This matter also 
arises from July 1994 and later rating decisions that denied 
entitlement to service connection for a nervous disorder, now 
characterized as an acquired psychiatric disorder.  

In the July 1994 decision, the RO granted a 10 percent rating 
for the left knee disorder; however, the veteran indicated 
dissatisfaction with that rating and continued his appeal.  

The veteran testified in June 1997 before a member of the 
Board (now Veterans Law Judge) who has since retired.  In 
October 2002, he testified again before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcripts issued following the hearings are of 
record.

The case was last before the Board in August 2003, at which 
time the Board remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

In July 2005, the RO granted service connection for arthritis 
of the left knee, effective from March 2, 1998, and assigned 
a 10 percent rating.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence attributes an acquired 
psychiatric disorder to active military service.

3.  The left knee disability is manifested by full range of 
motion with crepitus, pain on motion, tenderness around the 
patella and lateral instability, which combine to produce no 
more than slight functional impairment due to lateral 
instability and no more than slight functional impairment due 
to limitation of motion due to pain on motion and thigh 
muscle weakness.  

4.  Hemorrhoids have been manifested by complaints of 
itching.  

5.  External or internal hemorrhoids that are large or 
thrombotic, irreducible, or with excessive redundant tissue 
evidencing frequent recurrences are not shown; neither shown 
are external or internal hemorrhoids that persistently bleed 
and cause anemia, nor are fissures shown.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).

2.  The criteria for a schedular rating in excess of 10 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5257, 
5260 (2005).

3.  The criteria for a schedular rating in excess of 10 
percent for arthritis of the left knee have not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5003, 
5010 (2005).

4.  The criteria for a compensable schedular rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Sup. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  In this regard, the Board remanded this 
matter in August 2003 in part, to allow the veteran the 
opportunity to undergo current VA examinations.  The veteran 
failed to appear for the examinations scheduled in May 2005, 
after being advised of the examination as well as 
consequences for failing to appear.  He failed to do so, and 
did not state any reasons of good cause for his failure to 
appear.  Given his failure to cooperate, the Board finds no 
reason to further attempt to obtain current VA examinations.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statements of the case, and 
supplemental statements of the case.  VA sent VCAA notice 
letters in February 2001 and in April 2005.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claims.  They told him what evidence is needed to 
substantiate the claims.  The Board remanded the case to 
comply with the VCAA.

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports and hearing transcripts are associated 
with the claims files.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002).

VA provided required VCAA notice subsequent to the initial 
adverse decision contrary to 38 U.S.C.A. § 5013A, which gives 
the veteran the right to a remand for readjudication.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Subsequently, in Short Bear v. Nicholson, 19 Vet. App. 341, 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) determined that only VA's failure to point out 
what evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran. 

Service Connection for an Acquired Psychiatric Disorder

Background

The veteran's service medical records (SMRs) reflect that he 
was sound at the time of entry.  He was hospitalized and 
treated for alcohol abuse from December 1985 to February 
1986.  The final diagnoses were alcohol dependence, in 
remission, and alcohol withdrawal, mild.  

A January 1987 separation examination report indicates that 
the veteran was psychiatrically normal.  At that time, he 
completed a medical history questionnaire and checked "no" 
to nervous trouble of any sort.  

In March 1993, the veteran requested service connection for 
posttraumatic stress disorder (PTSD).  He reported that he 
was treated at a Brooklyn VA clinic.

VA reports reflect a hospital admission from January to 
February 1993.  The diagnosis was major depression.  The 
veteran complained that he was forced out of military service 
in 1987 and had not felt right since then.  

The veteran underwent a VA mental disorders compensation 
examination in October 1993.  The psychiatrist noted that the 
claims file was not available; however, relevant information 
was elicited from the veteran.  The veteran recalled his 10 
years of military service, including one hospitalization for 
drinking.  He last worked two years earlier and had problems 
fighting with others at that job.  He began receiving Social 
Security Administration (SSA) disability benefits recently.  
Family history of mental disorder was negative.  His worst 
experiences in the military were friends getting killed in 
training accidents and being wrongfully discharged from the 
military after 10 years of service.  He reiterated that the 
military took away his life.  

After a mental status evaluation, the psychiatrist offered 
diagnoses of PTSD and dysthymia, but felt less certain about 
them, in part, because the claims file was not available.  
The psychiatrist noted a history of severe depression and 
perhaps major depression at times.  Also shown were paranoia 
and schizophrenia, but overall, the better diagnosis 
currently was PTSD.  The psychiatrist felt that the veteran 
was so disabled that hospitalization was warranted.  

In December 1993, the RO denied entitlement to service 
connection for PTSD on the basis that no claimed stressor 
could be verified.

In January 1994, the veteran expanded his service connection 
claim to include any chronic psychiatric disorder stemming 
from active military service.

In June 1994, the RO received a letter from a VA Board 
certified staff psychiatrist who had treated the veteran 
since March 1994.  The psychiatrist noted that the veteran 
was hospitalized in March 1994 with psychotic symptoms, 
namely hallucination of the sergeants who had persecuted him 
in the Army and intrusive thoughts regarding his discharge 
from the Army.  He had developed a severe mistrust of others.  
He kept hearing a colonel tell him that he was no good.  He 
recalled that he had planned a leave of absence to visit his 
wife and children and these superiors cancelled his leave.  
He felt a conspiracy against him.  He reported that 
nightmares and psychotic symptoms began thereafter.  

The VA psychiatrist noted that the veteran suffered an 
ongoing increase in symptoms after discharge from active 
service.  He remained obsessed with his military experience.  
The diagnosis was "psychosis NOS [not otherwise specified] 
with a severe adjustment reaction to his discharge from the 
service."

In June 1994, the RO received a letter from a clergyman who 
noted that the veteran had sought counseling about four 
months after his March 1987 discharge from active service.  
At that time, the veteran complained of depression, 
suicidal/homicidal ideation, and how the military destroyed 
his life.  The clergyman also reported having personally 
known the veteran prior to active military service, at which 
time the veteran did not exhibit such symptoms.

On the occasion of a hearing at the RO in October 1994, the 
veteran testified that he liked his job as a crane operator 
during active service.  He testified that he witnessed job-
related accidents where others had been killed.  He recalled 
that he had to escape from a burning storage tank on one 
occasion.  He recalled that he had problems with his 
superiors during active service.  His spouse testified that 
the veteran hallucinated about being back in the service.

VA clinical records reflect inpatient and outpatient mental 
health treatment at various times in the 1990s.  

In May 1997, both the veteran's mother and his former spouse 
reported that observable mental symptoms arose after the 
veteran's active service.

At the time of the above-described June 1997 hearing, the 
veteran testified that he noticed mental symptoms about a 
month after discharge from active service.  He testified that 
he delayed seeking treatment at that time because marriage 
problems were pressing; however he did seek counseling from 
the clergy.

VA outpatient treatment reports reflect continued mental 
health treatment in the early 2000s.  A February 2002 VA 
psychiatric evaluation report reflects a diagnosis of chronic 
schizophrenia, paranoid type.  None of these reports 
addresses the date of onset of symptoms.  

In October 2002, the veteran testified before the undersigned 
that while in active service, people plotted against him.  He 
testified that he has been depressed about that ever since.  
One specific incident that he found very frightening was a 
threatened court martial, which was later withdrawn because 
he accepted non-judicial punishment.  He recalled that after 
active service, he could not get along with others at his 
job.  The veteran further testified concerning symptoms 
attributable to his psychiatric disability.  

In June 2003, the RO obtained SSA records reflecting 
inability to work began in January 1993.  The primary 
disability was depression and the secondary disability was 
low back derangement.  The SSA records include an August 1998 
private mental status examination report that recites the 
veteran's belief that he was persecuted out of the Army in 
1987.  The Axis I diagnoses were schizophrenia, chronic, 
paranoid type; and, rule out schizo-affective disorder. 

In a letter, the veteran was notified that a VA compensation 
and pension examination was scheduled for May 4, 2005.  The 
claims file reflects that the veteran failed to report for 
the examination.  

Analysis

Failure to Report for Examination

The veteran was scheduled for a VA examination in May 2005 in 
order to evaluate his psychiatric disorder.  The claims file 
reflects that the veteran was notified of the examination and 
of the consequences for failure to report for the 
examination.  No reason was given for his failure to report 
nor has he demonstrated or set forth good cause for such 
failure.  

The governing regulation is clear that where entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. 
§ 3.655.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

The Board finds that the notice of the consequences of 
failure to report for examination is sufficient to invoke 
§ 3.655 without violating the safeguard against unfair 
prejudice set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board will address the service 
connection claim based on the evidence of record.  



Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, no psychosis or other mental disorder was shown 
during active military service.  Neither was a psychosis 
shown to be manifested to a degree of 10 percent within a 
year of discharge from active service.  A member of the 
clergy has reported counseling the veteran four months after 
discharge from active military service, and that symptoms of 
depression were obvious at that time; however, this does not 
show that a psychosis was at least 10 percent disabling.  

The record further reflects that VA hospitalized the veteran 
in February 1993 for major depression and that in October 
1993 a VA psychiatrist offered diagnoses of PTSD and 
dysthymia and attributed the PTSD to non-specific stressors 
during active service.  The VA examining psychiatrist 
cautioned that the PTSD diagnosis was uncertain. 

The most persuasive evidence, and the most favorable to the 
veteran, is the June 1994 letter from the veteran's treating 
VA psychiatrist.  That psychiatrist offered a diagnosis that 
very clearly attributes the current psychiatric disorder to 
active military service.  The Board has no doubt that the 
diagnosis of "psychosis NOS with a severe adjustment 
reaction to his discharge from the service" was meant to 
relate the acquired psychiatric disorder to events that 
occurred during active service.  Moreover, it is based on 
observation, treatment, and reasonably correct facts.  

Other favorable evidence includes an SSA report that mildly 
supports the veteran's claim.  The veteran's testimony 
concerning the date of onset of observable symptoms is 
competent, as is other lay witness evidence of such.  
38 C.F.R. § 3.159(a) (2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

No competent evidence has been submitted that tends to 
attribute the veteran's mental disorder to intercurrent 
cause.  Pursuant to the Board's remand for additional 
evidence, VA was informed that were no service medical 
records reflecting treatment of the veteran for a psychiatric 
disorder in December 1985 to February 1986, while stationed 
in Germany.  Thus, the only balancing necessary in this case 
is weighing the 1993 VA diagnoses of PTSD and dysthymia 
against the 1994 VA diagnosis of "psychosis NOS with a 
severe adjustment reaction to his discharge from the 
service."  In this regard, because the VA psychiatrist who 
offered the PTSD diagnosis has cautioned against its 
accuracy, and because the latter psychiatrist based that 
diagnosis on reasonably correct facts, the Board will place 
much greater weight on the latter diagnosis.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim of 
entitlement to service connection for an acquired psychiatric 
disability diagnosed as "psychosis NOS with a severe 
adjustment reaction to his discharge from the service."  
Because the evidence favors the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for an 
acquired psychiatric disorder is therefore granted.  

Increased Ratings

Background

In a July 1987 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation effective from March 11, 1987, under Diagnostic 
Code 7336.  The decision was based on SMRs that showed 
hemorrhoids in June 1979.

In an August 1987 rating decision, the RO granted service 
connection for a left cruciate ligament and patellofemoral 
joint injury and assigned a noncompensable evaluation 
effective from March 11, 1987, under Diagnostic Code 5299-
5257.  The decision was based on SMRs that showed a left knee 
strain and patellofemoral syndrome.

In March 1993, the veteran requested increased ratings for 
both disabilities.  The RO obtained VA outpatient treatment 
reports that reflect complaint of bilateral knee pains at 
various times.  February 1993 X-rays of the knees were 
negative.  An April 1993 magnetic resonance imaging (MRI) of 
the left knee was negative.

According to an October 1993 VA hemorrhoids compensation and 
pension examination report, no external hemorrhoid was seen, 
nor was any bleeding present, which might have indicated an 
internal hemorrhoid.  Stools were heme negative.  

According to a March 1994 VA orthopedic compensation and 
pension examination report, the only symptom was pain on 
pressure to the left knee.  Range of motion was full.  The 
veteran reported occasional giving away.  X-rays were 
negative.  The diagnosis was suspected semi-lunar cartilage 
injury.

In July 1994, the RO granted a 10 percent rating for the left 
knee effective from March 31, 1993, under Diagnostic Code 
5299-5257.

In October 1994, the veteran testified that the left knee 
swelled and became stiff.  He testified that he could not run 
on the knee and could walk only three blocks.  It popped 
occasionally and knee pains increased with changes in the 
weather.  

September 1995 VA X-rays showed mild narrowing at the medial 
joint compartment. 

In June 1997, the veteran testified that all left knee-
related treatment was done at the VA clinic in Brooklyn.  He 
testified that he experienced left knee instability and 
grinding.  It swelled, popped, was painful, and medication 
did not help.

March 1998 left knee X-rays showed mild degenerative changes.  

During a March 1998 VA orthopedic compensation and pension 
examination, the veteran reported left knee pain, weakness, 
swelling, heat, redness, instability or giving away, lack of 
endurance, popping, burning, and tingling.  He took 
Naprosyn(r).  He could not walk long distance or run at all.   
He had formerly worked for a business that closed and had not 
worked since 1991.

The VA physician noted that there was no inflammatory 
arthritis.  There was minimal fluid in the left knee and no 
scar.  Range of motion was full (140 to zero degrees).  No 
crepitus was found, but the left knee was unstable, 
laterally.  

The left lower extremity was slightly atrophied.  
Circumference at mid thigh was 46.7 centimeters compared to 
47.0 on the right.  The left knee joint itself was slightly 
swollen.  Circumference below the knee was 33.0 centimeters, 
compared to 33.4 on the right; however, the circumference at 
the calves was equal.  A March 1998 MRI report mentions a 
questionable tear of the anterior cruciate ligament that 
appeared chronic in nature.  A March 1998 magnetic resonance 
angiography (MRA) reflected a small amount of joint fluid, 
thinning of the patellar cartilage, a small popliteal cyst, 
and venous varicosities.   

A February 1999 VA medical certificate reflects that the 
veteran claimed that he had fallen because of the left knee.  
The diagnoses were left knee sprain and left lumbar strain.  

Brookwood Medical Center reports reflect that the veteran 
underwent hemorrhoidectomy in November 2000 for a large, 
thrombosed, external hemorrhoid with erythema and drainage.  

In March 2001, the veteran underwent a VA proctology 
compensation and pension examination.  The physician noted 
that Brookwood Hospital in Birmingham had performed a 
hemorrhoidectomy in February 2001 because of thrombosed 
hemorrhoids.  A hemorrhoidectomy scar was the only symptom 
shown.  

In October 2002, the veteran testified before the undersigned 
Veterans Law Judge that he had left knee pain, instability, 
crepitus, and swelling.  He testified that he fractured his 
left hand because of falling due to the left knee.  He 
currently took a pain killer and a tranquilizer for pain.  
The veteran also testified that his hemorrhoids itched.  He 
treated himself to hot baths and commercial preparations.  He 
did not have weight loss or constipation.  The hemorrhoids 
were difficult to wash. 

The claims file reflects that the veteran failed to report 
for VA examinations scheduled for May 4, 2005.

In July 2005, the RO granted service connection for left knee 
arthritis effective from March 2, 1998, and assigned a 10 
percent rating under Diagnostic Code 5010-5260.   

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

Throughout the appeal period, the left knee has been rated 10 
percent disabling under Diagnostic Code 5299-5257.  
Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for recurrent subluxation or lateral instability of the knee 
when there is severe impairment.  A 20 percent evaluation 
requires moderate impairment.  Slight impairment of either 
knee warrants a 10 percent rating.  38 C.F.R. §§ 4.71, Plate 
II, 4.71a, Diagnostic Code 5257 (2005).

An additional 10 percent rating has been assigned for left 
knee arthritis under Diagnostic Code 5010-5260, effective 
from March 2, 1998.

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

The left knee disability is currently manifested by full 
range of motion with crepitus, pain on motion, tenderness 
around the patella and lateral instability, which combine to 
produce no more than slight functional impairment due to 
lateral instability and no more than slight functional 
impairment due to limitation of motion due mainly to pain on 
motion and weakness.  

Comparing these symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for no more than 
a 10 percent disability rating under Diagnostic Code 5257 and 
no more than a 10 percent rating under Diagnostic Code 5260 
are more nearly approximated.  The function limitation due to 
atrophy and painful motion is minimal and the lateral 
instability has not been more than slight.

The Board has considered the tenets of DeLuca by inquiring 
whether there is any additional functional limitation due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for an increased rating for the left knee.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim is therefore denied.  

Concerning the correct rating for hemorrhoids, throughout the 
appeal period, hemorrhoids have been manifested by itching.  
External or internal hemorrhoids that are large or 
thrombotic, irreducible, or with excessive redundant tissue 
evidencing frequent recurrences are not shown.  Neither shown 
are external or internal hemorrhoids that persistently bleed 
and cause anemia, nor are fissures shown.

Under Diagnostic Code 7336, mild or moderate internal or 
external hemorrhoids warrant a noncompensable rating.  Where 
external or internal hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences, a 10 percent rating is warranted.  
Where external or internal hemorrhoids persistently bleed and 
cause anemia, or where there are fissures, a 20 percent 
rating, the maximum offered under Diagnostic Code 7336, is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

With respect to the rating criteria for hemorrhoids, during 
the appeal period, 38 C.F.R. § 4.114 was amended effective 
July 2, 2001; however, those amendments did not impact the 
rating assigned in this case.  The rating criteria for 
hemorrhoids did not change.  The method by which body weight 
loss is evaluated did change.  No weight loss is shown in 
this case.  Thus, the Board will consider only the current 
version of the rating schedule.  

After comparing the manifestations to the rating criteria, it 
is evident that the criteria for a compensable rating are not 
more nearly approximated.  Although a large, thrombotic 
hemorrhoid was excised, it has not recurred frequently.  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable schedular 
disability rating for hemorrhoids is therefore denied.  

38 C.F.R. § 3.321(b) (2005) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, neither disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

A disability rating in excess of 10 percent for relaxed 
cruciate ligament of the left knee with left patellofemoral 
joint injury is denied.  

A disability rating in excess of 10 percent for arthritis of 
the left knee is denied.

An increased (compensable) rating for hemorrhoids is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


